Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2017

                                      No. 04-17-00556-CV

                         IN THE INTEREST OF S.R.V., A CHILD,
                                      Appellant

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01961
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        On December 4, 2017, appellant filed her amended appellant’s brief. Per our letter dated
December 6, 2017, appellant is advised that the amended brief does not correct many of the
deficiencies previously noted by this Court in our order dated November 7, 2017. However, we
are not ordering rebriefing for a second time.

       The appendix attached to appellant’s amended brief, however, violates Texas Rule of
Appellate Procedure 9.9 in that the appendix includes sensitive data, specifically the name of a
minor, and such data has not been redacted to protect the minor’s identity. See TEX. R. APP. P.
9.9 (indicating sensitive data, such as the name of any person who was a minor when the
underlying suit was filed, may not be filed with the court and must be redacted).

       We therefore ORDER that appellant’s appendix to her amended brief is STRICKEN
without prejudice to refiling in compliance with Texas Rule of Appellate Procedure 9.9.
Appellee’s brief is due December 27, 2017.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court